Mr. Justice Clayton
delivered the opinion'of the court.
After distribution of the estate of a decedent, under an order of the probate court, this bill was filed by the appellants in the superior court of chancery against one of the distributees, to recover from him a ratable proportion of the estate, to which they alleged their intestate was entitled, and whose claims had been overlooked or disregarded in the distribution. To this bill a demurrer was filed, which was sustained by the court, and the bill dismissed. *
According to the well-understood powers of the probate court, under repeated decisions of this court, it has exclusive jurisdiction over the distribution of the estates of intestates. If in this instance error was committed to the prejudice of the *57appellants, their remedy was not by original bill in chancery against one or more of the distributees.
The decree of the court below was correct, and must be affirmed.